                                  1

                                  2

                                  3

                                  4                                IN THE UNITED STATES DISTRICT COURT

                                  5                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         FRANK SCHWAB,                                Case No. 19-cv-01047-MMC
                                  8                        Plaintiff,
                                                                                         ORDER DISCHARGING ORDER TO
                                  9                  v.                                  SHOW CAUSE; CONTINUING CASE
                                                                                         MANAGEMENT CONFERENCE;
                                  10        CITY OF MILL VALLEY, et al.,                 DIRECTIONS TO CLERK AND
                                                                                         FORMER COUNSEL
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            After plaintiff Frank Schwab (“Schwab”) had not filed proof of service of the

                                  14   summons and complaint on any defendant in the above-titled action, and failed to appear

                                  15   as ordered at a regularly scheduled case management conference, the Court, on August

                                  16   2, 2019, issued to said plaintiff an order to show cause, no later than August 19, 2019,

                                  17   why the above-titled action should not be dismissed for failure to serve and failure to

                                  18   prosecute. Thereafter, on August 19, 2019, Schwab’s former counsel filed a response,

                                  19   explaining he “did not inform [Schwab] of the [above-referenced] case management

                                  20   conference” (see Resp. at 1:19-20) and “Schwab has informed [him] that he is

                                  21   interviewing attorneys and hopes to have retained counsel in the next day or so” (see id.

                                  22   at 1:22-23).

                                  23            The Court, having considered the above circumstances, hereby rules as follows:

                                  24            1.        The Order to Show Cause is hereby DISCHARGED.

                                  25            2.        The Case Management Conference is hereby CONTINUED to October 4,

                                  26   2019; a Joint Case Management Statement shall be filed no later than September 27,

                                  27   2019.

                                  28   //
                                  1          3.     The Clerk is hereby DIRECTED to serve a copy of this order on Schwab at

                                  2    the email address provided by former counsel in the above-referenced response.

                                  3          4.     Former counsel is hereby DIRECTED to file, no later than September 6,

                                  4    2019, either (1) a written notice to Schwab of a request to withdraw from the instant

                                  5    action; or (2) a substitution by new counsel or by Schwab appearing pro se.

                                  6          IT IS SO ORDERED.

                                  7

                                  8    Dated: August 20, 2019
                                                                                              MAXINE M. CHESNEY
                                  9                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
